Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 1/13/21 has been entered.  Claims 1, 8-10, 12, 17, 20, 23, 26, 30, 43-45, and 48 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1, 8-10, 12, 43-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2015/0284905 Mozel in view of US Pat. Application Publication No. 2008/0171149 Hastie and US Pat. Application Publication No. 2015/0166807 Komatsu with US Pat. No. 3898197 Guise et al. being cited as evidence that the self-crosslinking groups of Hastie initiate crosslinking reaction upon contacting an acid.

Mozel discloses an ink set which has a high suitability for inkjet printing on dyed substrates.  See Mozel’s abstract and paragraphs [0050] and [0085].  Dyes are inherently migratable under some set of conditions due to their soluble nature.


Mozel, paragraphs [0076], [0077], and [0179]-[0183] discloses ink sets containing translucent colored and opaque inkjet inks.  Mozel’s inks may contain water, humectant, and emulsified polymer.  See Mozel, paragraph [0180].  Mozel’s inks may contain pigments.  See Mozel, paragraphs [0181] and [0184].  
The ink may contain an self-crosslinking, film forming polymer, including polyurethanes.  See Mozel, paragraphs [0194] and [0195].  Mozel does not require any crosslinking agents other than the self-crosslinking resin.  See Mozel, paragraph [0194] which discloses using any binder which crosslinks to itself.  It is clear from the “or” after “crosslinks to itself” of the third line of paragraph [0194] of Mozel that additional crosslinking agent other than the low-temperatuer curing self-crosslinking resin is not required by Mozel.  Mozel does not limit the temperature at which the self-crosslinking takes place.  Mozel, paragraph [0207] states that the self-crosslinking polymers are used  in the garment industry to bestow physical and chemical resistance to the cloth, knitted, woven or non-woven, against physical wear and tear due to frequent use and repeated washing, as well as against alcohol, organic solvents, and water.  The self-crosslinking polymers have a low glass transition temperature.  See Mozel, paragraphs [0201] and [0202].  
The pH of the colored inks of Mozel’s examples is always above 7.  See Mozel, paragraphs [0293], [0294], [0296], and [0297], noting that all of the exemplified pHs are above 7.

Hastie discloses water soluble, self-crosslinking polyurethanes for use in inkjet printing on textiles.  Hastie shows water soluble, self-crosslinking polyurethanes to be useful in inkjet printing, to bind colorant to the substrate, and to give a durable image which has no effect on the perceived handle of the textile substrate.  See Hastie, the abstract and paragraphs [0001], [0002], [0016], [0017], [0018], and [0019], particularly noting “but a dispersion in a solution is much more stable than a dispersion in an emulsion.”  Hastie, paragraph [0021] discloses aqueous inkjet inks.  Hastie describes the self-crosslinkable polyurethane as containing caramoyl groups with anionic water solubilizing groups at paragraph [0022].  Hastie, paragraph [0025] discloses preferred polyether polyurethanes, which are inherently low glass transition temperature polyurethanes.  Hastie, paragraphs [0027]-[0029] describes their polyurethane’s self-crosslinking reaction.  It is noted that paragraph [0029] shows the temperature for curing to be in excess of 100⁰ C.  Hastie, paragraph [0095] shows fixing their inks at temperatures of between 100⁰ C-200⁰ C.  Hastie, paragraph [0046] discloses catalysts for their crosslinking reaction.  The catalysts are expected to reduce the temperature required to give the crosslinking reaction.  The amine catalysts and alkali or alkaline earth metal hydroxides and carbonates materially affect the pH.  

Guise, column 12, lines 11-16 discloses curing of bisulfate adducts of polyisocyanates to be influenced by the initial pH of the aqueous solution of the composition and that the pH should be 2-10, which includes in the presence of acid.  It therefore appears that the low-temperature curing of the bisulfate adduct of isocyanate of the self-crosslinking groups of the polyurethanes of Hastie have the ability to initiate crosslinking reaction upon contacting an acid which falls within the scope of the instant claim 8.  The instant claim 8 is directed to the inkset per se.  The compositions of the inkset are separate and exist prior to curing.  The instant claim 8 is therefore taken as requiring only the ability to initiate crosslinking upon contacting an acid.  This ability is possessed by the self-crosslinking polyurethanes of Hastie because Guise shows the bisulfite adduct of isocyanate reaction to be “influenced by the initial pH of the aqueous solution of the composition” “and that this pH was most preferably in the range 2-10” which includes in the presence of acid.


It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the self-crosslinking polymers of Hastie as the self-crosslinking, film forming polymers of the inks of Mozel because they are encompassed by the self-crosslinking film forming agents of Mozel, paragraphs [0194] and [0195], noting “urethanes”, Hastie discloses using self-crosslinking polyurethanes in inkjet inks for coating textiles, including curing them at temperatures in excess of 100⁰ C, as discussed above, Komatsu discloses limiting 

The inkset of the immobilizing composition and inkjet inks of Mozel in view of Hastie and Komatsu which are discussed above falls within the scope of the instant claims 1, 9, 10, and 12.

Printing the above discussed inkset of the immobilizing composition and inkjet inks of Mozel in view of Hastie and Komatsu which are discussed above with the curing temperatures discussed above according to the process steps of Mozel, paragraphs [0054] and [0056]                          falls within the scope of the instant claims 43 and 45.

Hastie is silent regarding the time their self-crosslinking polyurethanes need to be heated to fully crosslink.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to cure the above discussed inkjet printings of Mozel in view of Hastie and Komatsu for the times of the instant claim 44 because the lower temperatures encompassed by Hastie for curing their self-crosslinking polyurethanes are expected to require longer times to 

The image resulting from the printing of Mozel in view of Hastie and Komatsu discussed above falls within the scope of the instant claim 48.

3.     Claims 17, 20, 23, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2011/0032304 Mozel et al. in view of US Pat. Application Publication No. 2015/0116419 Oura et al. and US Pat. No. 7425062 Bauer. 

Mozel discloses an inkset containing a first part containing a property-adjusting agent and a carrier and a second part containing an emulsified property-sensitive proto-elastomeric film-forming agent, a colorant, and a carrier such that the second part congeals upon contact with the property-adjusting agent.  See Mozel, paragraphs [0019] and [0113].  The congealing makes the first part an immobilizing composition.  See Mozel, paragraph [0018], noting “an effect which is referred to herein as immobilization.”  The property-adjusting agent of the first part may be an acid or a crosslinking agent.  See Mozel, paragraphs [0029]-[0035], noting the acids therein.  
Mozel, paragraph [0041] includes using a crosslinking agent in addition to the property-adjusting agent which encompasses using a crosslinking agent and an acid in the first part.  The crosslinking agent may be a carbodiimide.  Carbodiimide crosslinking agents of Mozel are taken as including polycarbodiimides.  See Mozel, paragraphs [0044] and [0246].  When n of the 
Mozel, paragraph [0031] discloses the first part as having a pH of 3.5 to 5.5 which falls within the scope of the pH of the immobilizing agent of the instant claims 17 and 26.  Mozel, paragraphs [0027] and [0045] discloses the carrier of their first part as being water.
Mozel therefore encompasses the instantly claimed immobilizing compositions.

The ink compositions of Mozel contain an emulsion of a pH-sensitive and/or metal oxide sensitive proto-elastomeric film-forming alkyl-acrylic copolymer, a colorant and water.  See Mozel, paragraph [0045].  The proto-elastomeric film-forming alkyl-acrylic copolymer amy be emulsified and can congeal on the stretchable substrate due to its sensitivity to pH.  See Mozel, paragraphs [0133], [0138], [0143], [0144], and [0147].  
The proto-elastomeric film-forming dispersing agent is soluble, dispersible, or emulsifiable in the ink.  See Mozel, paragraph [0149].  The proto-elastomeric film-forming dispersing agent may lose its ability to stay in emulsified form when the pH of the liquid drops below a certain level, i.e. becomes more acidic.  This gives congelation and immobilization.  See Mozel, paragraphs [0152], [0153], and [0199].  This effect of lowered pH on emulsion stability makes the proto-elastomeric film-forming dispersing agent of Mozel the instantly claimed alkali-soluble agent when it is present in solution according to Mozel, paragraph [0149].  The polymer that congeal upon lowering of pH include those which are made soluble by base.  See Mozel, 
The acid catalysts of Mozel, paragraph [0219] are necessarily alkali-soluble agents of the instant claims.
The anionic surfactants of Mozel, paragraph [0253] are alkali-soluble agents of the instant claims.
The colorant may be dye or pigment.  See Mozel, paragraph [0150].  
The ink compositions of Mozel do not require aziridine or a small molecule isocyanate which falls within the scope of the instant claim 20.  
The aqueous carriers of Mozel may contain water-miscible organic solvents which fall within the scope of the instant claim 30.  See Mozel, paragraph [0216], noting that the disclosed solvents are water miscible necessarily.
Mozel therefore encompasses the instantly claimed ink compositions.

Mozel, paragraphs [0046]-[0050] discloses inkjet printing their compositions onto fabric, cloths and garments.  Fabrics, cloths, and garments encompass those which are dyed.  Note the black cotton of Mozel, paragraphs [0091]-[0092] which is expected to have been dyed black.  The colored materials of Mozel, paragraph [0100] are also expected to have been dyed.

Mozel does not exemplify the instantly claimed inksets and does not disclose the instantly claimed inksets in the instantly claimed language.  Mozel does encompass the instantly claimed inksets, as discussed above.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed inksets from the disclosure of Mozel because Mozel encompasses the combinations of ingredients of the instantly claimed immobilizing composition and ink composition in their first and second parts, as discussed above, and the instantly claimed combinations of ingredients as the first and second parts of Mozel would have been expected to give the printing properties of the inksets of Mozel as discussed throughout the entirety of Mozel including making the polymers of the inks of Mozel soluble when the acid number thereof is high as taught by Oura, paragraph [0025].

Mozel does not exemplify the instantly claimed polycarbodiimide crosslinking agents.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed polycarbodiimide crosslinking agents as the polycarbodiimide crosslinking agents of Mozel because Mozel, paragraph [0246] discloses using the polycarbodiimide crosslinking agents of US Pat. No. 7425062, i.e. Bauer, Bauer, column 3, lines 11-17 discloses using the instantly claimed polycarbodiimide crosslinking agents, and these polycarbodiimide crosslinking agents of Bauer would have been expected to crosslink the resins of Mozel according to Mozel, paragraph [0246].


Response to Arguments


4.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

       In their response of 1/13/21:

       The applicant argues “In response, Applicant submits that the rejection is based on a contention that Mozel-905 provides motivation to the skilled artisan to use Hastie’s self-crosslinking polyurethane, and would further be motivated to use it under the low heat conditions taught by Komatsu.”  See Mozel, paragraph [0194] which discloses using any binder which crosslinks to itself.  It is clear from the “or” after “crosslinks to itself” of the third line of paragraph [0194] of Mozel that additional crosslinking agent other than the low-temperature curing self-crosslinking resin is not required by Mozel.
      The applicant argues “However, Applicant argues that Mozel-905 provides to reason to seek solutions to the problem of substrate’s dye migration under elevated heating during the curing step, and contends that there is no direct path leading from Mozel-905 to Hastie and/or Komatsu (“and/or” in the sense of each cited alone or in combination), as Mozel-905 teaches a completely different approach and methodology in textile printing, which is unrelated to the present invention.”  “[T]o reason” is taken as meaning “no reason”.  The reasons to combine the cited prior art are those stated above.  Mozel clearly describes coating their compositions on dyed 
     The applicant argues “Specifically, Mozel-905 is directed to a printing methodology where a colored textile substrate is augmented for color printing by reducing its intrinsic coloration by bleaching/discharging the dye therein. Mozel-905 teaches that applying a sulfur-based reducing agent on a dyed substrate would result in discharging the color in the substrate, and provides a solution to the problem of stability and shelf-life when using sulfur-based reducing agent. The skilled artisan would appreciate that the teaching of Mozel-905 is directed to dyes that are used to dye the substrates mentioned in Mozel-905, which can be bleached by a sulfur-based reducing agent - such dyes are not migratable, neither by heat nor by dissolution - the dyes referred to in Mozel-905 are bleachable but not migratable under any relevant conditions and they are not soluble by nature.”  The open language of the instant claims encompasses these reducing agents.  The dyes are migratable under some conditions by definition of “dye” which requires the compounds which are dyes to be soluble.  Soluble compounds can migrate under some conditions necessarily.  These arguments are therefore not persuasive.
      The applicant argues “Hence, a person of ordinary skills in the art would not link Mozel-905 to any of the cited references in order to achieve discoloration of a dye in a substrate, and if so, would not find any lead in Hastie and/or Komatsu towards dye discharging a substrate. Moreover, none of Mozel-905, Hastie and/or Komatsu teach curing the printed image at relatively low temperature in order to avoid dye migration from the substrate to 
      The applicant argues “On the other side, a skilled artisan in possession of Hastie and/or Komatsu would not be motivated to use a low-temperature curing self-crosslinking resin, since Hastie teaches a solution to problems associated with ink adhesion and wash-fastness of printed substrates, but is completely silent with respect to problems associated with heat-related dye migration, and Komatsu teaches printing of reactive dyes that require 
no curing, hence Komatsu is irrelevant to the present invention that deals with curing a resin in the printed image subsequent to the printing step.”  The above rejection is not based on Hastie and/or Komatsu alone.  This argument does not address the above rejection because it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
     The applicant argues “Applicant submits respectfully that the combination of features found in Mozel-905, Hastie and/or Komatsu in conjunction with avoiding dye migration in the substrate can only be gleaned from the instant application and not from possession of the cited art prior to the present disclosure.”  For the full teachings of the cited prior art and the rationales stated in the above rejection, the examiner disagrees.
     The applicant argues “Notwithstanding the above, and in order to expedite the prosecution, Applicant has chosen to amend claim 1 to recite that the ink composition is essentially devoid of an additional crosslinking agent other than a low-temperature curing self-crosslinking resin, as supported by the description e.g. on page 15, lines 19-25, thereby excluding any coincidental overlap with the cited art.”  See Mozel, paragraph [0194] which discloses using any binder which crosslinks to itself.  It is clear from the “or” after “crosslinks to itself” of the third line of paragraph [0194] of Mozel that additional crosslinking agent other than the low-temperature curing self-crosslinking resin is not required by Mozel.
      The applicant argues “Applicant submits that amended claim 1 as submitted herewith, and claims depending therefrom, are not rendered obvious by the cited art, and are therefore allowable.”  For the reasons stated above, the examiner disagrees.
     The entirety of the applicant’s arguments have been considered.  They are not persuasive for the reasons stated above and in the above rejection.  There is no showing of unexpected results 


5.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3 above:

       In their response of 1/13/21:

       The applicant argues “Applicant submits that Mozel-304 is directed to printing images in the form of elastic films on stretchable substrates, and therefore is not concerned with the problems addressed in the instant application. The coincidental overlap of some embodiments in Mozel-304 with the inksets defined in pending claim 17 cannot render obvious the solution to the problem which are solved by the present invention because there is neither guidance nor enablement to lead the skilled artisan in the path of overcoming dye migration from the substrate to the film.”  For the reasons stated in the above rejection, the above rejection meets the requirements of Graham v. Deere and “KSR”.  The instant claims do not require “overcoming dye migration from the substrate to the film.”  This argument is therefore not commensurate in scope with the instant claims.  It is noted that different dyes migrate at different degrees depending on the conditions of migration.  It is not seen that the instantly claimed invention gives any unexpected degree of migration reduction for all dyes under all dye migrating conditions relative to the inksets of Mozel.

Applicant submits that amended claim 17 as submitted herewith, and claims depending therefrom, are not rendered obvious by the cited art, and are therefore allowable.”  It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed polycarbodiimide crosslinking agents as the polycarbodiimide crosslinking agents of Mozel because Mozel, paragraph [0246] discloses using the polycarbodiimide crosslinking agents of US Pat. No. 7425062, i.e. Bauer, Bauer, column 3, lines 11-17 discloses using the instantly claimed polycarbodiimide crosslinking agents, and these polycarbodiimide crosslinking agents of Bauer would have been expected to crosslink the resins of Mozel according to Mozel, paragraph [0246].

      The entirety of the applicant’s arguments have been considered.  They are not persuasive for the reasons stated above and in the above rejection.  There is no showing of unexpected results stemming from any difference between the instant claims and Mozel which is commensurate in scope with the instant claims and which compares to the closest prior art in Mozel.  This rejection is therefore maintained as stated above.

6.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762